Citation Nr: 9907463	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-26 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
infectious hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to July 
1970.

At the time he filed his substantive appeal, the veteran 
requested a hearing at his local Department of Veterans 
Affairs (VA) office before a member of the Board of Veterans' 
Appeals (Board).  In a March 1998 record, the veteran 
reiterated his request for a Travel Board hearing at the 
regional office (RO).  By way of a letter dated in June 1998, 
the veteran stated that he was not able to appear for his 
hearing.  

The veteran also submitted additional private medical records 
dated from May 1997 to June 1998.  The veteran submitted a 
waiver of consideration of the additional evidence by the RO 
dated in June 1998.



REMAND

The veteran contends an evaluation in excess of 30 percent is 
warranted for infectious hepatitis.  In support of his 
contentions, the veteran reports that he has now been 
diagnosed with cirrhosis of the liver and suffers from 
fatigue and depression as a result of hepatitis.

The veteran was last afforded a VA examination in October 
1997.  The examiner was requested to order a liver function 
test and to provide all symptomatology.  A liver function 
test was performed; however, there is no record of an 
interpretation of those results by the examiner.  
Symptomatology was listed as mid-epigastric pain, and a 
complaint by the veteran that he felt tired and easily 
fatigued most of the time.  A diagnosis of "[c]hronic 
hepatitis C with cirrhosis, see laboratory results" was 
noted. 

Private medical records dated from May 1997 to June 1998 
reflect various impressions of positive hepatitis C virus 
with increased liver enzymes, hiatal hernia, mild gastritis, 
external hemorrhoids, rectal bleeding, and peptic ulcer 
disease as well as a pathology report reflecting a "liver 
biopsy showing changes of chronic hepatitis and early 
cirrhosis."

The Board notes that the extent of liver damage is a 
significant factor in rating hepatitis.  The patient's mental 
condition and degree of gastrointestinal disturbance are also 
significant.  See 38 C.F.R. § 4.114, Diagnostic Code 7345 
(1998).  Furthermore, ratings under Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342 and 7345 to 7348 inclusive will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominate disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Diagnostic code 7312 
relates to cirrhosis of the liver.  See 38 C.F.R. §  4.114 
(1998).  It appears from the medical evidence of record that 
the veteran's cirrhosis of the liver may be related to his 
hepatitis; however, there is no specific finding to that 
effect.

Thus, the Board is of the opinion that additional development 
of the record is needed in order to enable the Board to 
render a final determination.  Accordingly, this case is 
REMANDED to the RO for the following development:

1.  Any pertinent VA or private medical 
records, subsequent to those already 
associated with the claims folder, should 
be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to provide the names and 
addresses of any such medical care 
providers and to sign the necessary 
authorization for release of any private 
medical records to VA.

2. The RO should schedule the veteran for 
a VA examination in order to determine 
the nature and severity of the veteran's 
hepatitis.  All necessary tests or 
studies should be performed and all 
findings must be reported in detail.  The 
examiner should state which of the 
following best describes the service-
connected hepatitis: (1) hepatitis 
involves marked liver damage manifest by 
liver function test and marked 
gastrointestinal symptoms; (2) there are 
episodes of several weeks duration 
aggregating three or more a year and 
accompanied by disabling symptoms 
requiring rest therapy; (3) there is 
moderate liver damage and disabling 
recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental 
depression; or  (4) there is minimal 
liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but 
necessitating dietary restriction or 
other therapeutic measures.  

3.  The examiner should also state an 
opinion as to whether the veteran's 
cirrhosis of the liver is related to his 
hepatitis.  The examiner should also 
state which of the following best 
describes such cirrhosis: (1) moderate-- 
with dilation of superficial abdominal 
veins, chronic dyspepsia, slight loss of 
weight or impairment of health; (2) 
moderately severe-- liver definitely 
enlarged with abdominal distention due to 
early ascites and with muscle wasting and 
loss of strength; (3) severe-- ascites 
requiring infrequent tapping, or 
recurrent hemorrhage from esophageal 
varices, aggravated symptoms and impaired 
health; (4) pronounced-- aggravation of 
the symptoms for moderate and severe, 
necessitating frequent tapping.   

4.  After the development requested above 
has been completed, the RO should again 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed in its entirety.  In 
particular, the RO should review the 
examination report and requested opinions 
to ensure complete compliance with the 
directives of this REMAND.  Corrective 
procedures should be implemented if 
necessary.  

When this development is completed to the extent possible, 
the claim should be readjudicated by the RO.  If the benefit 
sought on appeal is not granted, the veteran should be given 
a supplemental statement of the case with regard to the 
additional development and afforded the opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 3 -


